Citation Nr: 0212530	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-04 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include peptic ulcer disease, 
esophageal reflux, and gastritis.  

2.  Entitlement to service connection for chronic right leg 
injury residuals.  

3.  Entitlement to service connection for chronic ingrown 
right great toenail residuals including infection residuals.  

(The issue of the veteran's entitlement to service connection 
for hypertension will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1965 to February 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for a chronic 
gastrointestinal disorder to include peptic ulcer disease and 
reflux, chronic right leg injury residuals, and chronic 
ingrown right great toenail residuals including infection 
residuals and denied the claims.  In October 2001, the RO 
reviewed the veteran's claims and denied them on the merits.  
The veteran has been represented throughout this appeal by 
the American Legion.  

The Board is undertaking additional development on the issue 
of service connection for hypertension pursuant to the 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by the Rules of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice, the Board 
will prepare a separate decision addressing the issue.  

The veteran may have submitted an informal claim of 
entitlement to a permanent and total disability rating for 
pension purposes.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  



FINDINGS OF FACT

1.  A chronic gastrointestinal disorder was not manifested 
during active service or otherwise shown to have originated 
during such service.  

2.  The veteran's peptic ulcer disease was initially 
clinically manifested many years following service 
separation.  

3.  The veteran sustained a right lower extremity contusion 
and right ankle sprains during active service which resolved 
without chronic residuals.  

4.  A chronic right lower extremity disability was not shown 
during active service or for many years following service 
separation.  The veteran's current right hip degenerative 
arthritis has not been shown to have originated during active 
service.  

5.  The veteran sustained an ingrown right great toenail with 
a secondary infection during active service which resolved 
without chronic residuals.  


CONCLUSIONS OF LAW

1.  A chronic gastrointestinal disorder to include peptic 
ulcer disease, esophageal reflux, and gastritis was not 
incurred in or aggravated during wartime service and peptic 
ulcer disease may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

2.  Chronic right leg injury residuals were not incurred in 
or aggravated during wartime service and degenerative 
arthritis may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

3.  Chronic ingrown right great toenail residuals including 
infection residuals were not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for a chronic 
gastrointestinal disorder, chronic right leg injury 
residuals, and chronic ingrown right great toenail residuals, 
the Board observes that the VA has secured or attempted to 
secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2002).  The veteran has 
been advised by the statement of the case and the 
supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his claims.  The 
veteran has been afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
was afforded a hearing before a VA hearing officer.  The 
hearing transcript is of record.  In March 2001, the RO 
specifically informed the veteran in writing of the evidence 
which was necessary to support his claims of entitlement to 
service connection and what the VA would do to assist him in 
procuring such evidence.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Where a veteran served continuously for ninety days or more 
during a period of war and either peptic (gastric or 
duodenal) ulcer disease or arthritis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2002).  


I.  Chronic Gastrointestinal Disorder

The veteran's service medical records do not refer to a 
chronic gastrointestinal disorder.  At his January 1969 
physical examination for service separation, the veteran 
denied having ever experienced either "frequent 
indigestion" or "stomach, liver or intestinal trouble."  
On examination, the veteran's abdomen and viscera were found 
to be normal.  

Clinical documentation dated in August 1969 from Preston S. 
Herring, M.D., relates that the veteran complained of nausea, 
vomiting, and upper abdominal cramps.  The veteran reported 
that his symptoms "came on rather insidiously about 
Thursday."  The physician noted that the veteran denied any 
"previous history of [similar gastrointestinal complaints] 
or any other relevant condition."  The veteran was 
subsequently admitted to a hospital with "all signs and 
symptoms of an acute gastritis."  An August 1969 hospital 
summary from Dr. Herring states that the veteran "got along 
very well on medical treatment and was discharged on an 
ambulatory ulcer diet" and prescribed medication.  A 
diagnosis of a chronic gastrointestinal disorder was not 
advanced at that time.  

A July 1973 treatment record from a Dr. Ferris notes that the 
veteran complained of vague lower chest pain especially after 
meals.  The veteran reported experiencing similar complaints 
intermittently over the preceding two years.  An October 1974 
treatment record from Dr. Ferris relates that the veteran 
complained of nausea, vomiting, mid-abdominal cramping, and 
diarrhea after eating.  The physician advanced an impression 
of enteritis.  

Clinical documentation dated in February 1975 and October 
1976 from Dr. Ferris states that the veteran again complained 
of vague chest pains after eating.  Impressions of probable 
pylorospasm were advanced.  

A June 1981 treatment entry from Karl W. Hatten, M.D., 
conveys that the veteran reported that he had a "nervous 
stomach after he got out of the service."  The veteran 
denied any current gastrointestinal complaints.  No 
gastrointestinal diagnosis was advanced.  

Clinical documentation from Dr. Hatten dated in July 1986 
notes that the veteran complained of difficulty with 
swallowing.  A contemporaneous upper gastrointestinal series 
revealed some prominent gastric and duodenal mucosal folds; a 
small sliding hiatal hernia; and an esophageal pulsion 
diverticulum.  

A July 1986 hospital summary from the Vicksburg Medical 
Center relates that the veteran was admitted for endoscopic 
evaluation.  The veteran was subsequently diagnosed with 
chronic peptic ulcer disease with antritis.  A November 1989 
treatment entry from William E. Loper, III, M.D., conveys 
that the veteran underwent sigmoidoscopic evaluation which 
revealed findings consistent with mild diverticular disease.  

Clinical documentation from the Vicksburg Medical Center 
dated in November 1990 notes that the veteran underwent an 
esophagogastroduodenoscopic (EGD) study which revealed 
findings consistent with an active duodenal ulcer, active 
gastric prepyloric ulcers, reflux esophagitis, and duodenal 
bulb and distal antrum deformities secondary to peptic ulcer 
disease.  Clinical documentation from the Vicksburg Medical 
Center dated in February 1991 conveys that the veteran again 
underwent an EGD evaluation which showed a completely healed 
prepyloric gastric ulcer; a completely healed duodenal ulcer; 
duodenal bulb scarring secondary to previous peptic ulcer 
disease; and no evidence of either an active ulcer or reflux 
esophagitis.  

A November 1995 treatment entry from Paul W. Pierce, III, 
M.D., indicates that the veteran was found to be Helicobacter 
pylori-positive and started on medication.  A September 1996 
private treatment record states that the veteran was 
diagnosed with gastritis secondary to Helicobacter pylori.  

At a September 1999 VA examination for compensation purposes, 
the veteran complained of epigastric pain, reflux, 
indigestion, nausea, and vomiting.  He reported that he had 
been diagnosed with an ulcer in 1969 "when he first got out 
of the service."  A contemporaneous upper gastrointestinal 
series revealed mild hypertrophic gastritis, an esophageal 
diverticulum, and no acute ulcer.  The veteran was diagnosed 
with a history of peptic ulcer disease with mild hypertrophic 
gastritis and gastroesophageal reflux disease.  

At a May 2000 hearing before a VA hearing officer, the 
veteran testified that he experienced chronic 
gastrointestinal complaints during active service and was 
treated by military medical personnel with Mylanta.  He 
recalled that he had informed the appropriate military 
medical personnel about his chronic gastrointestinal 
complaints at the time of his discharge from active service.  
He stated that he was diagnosed with "a gastrointestinal 
stomach" in August 1969.  He was subsequently diagnosed with 
a peptic ulcer, esophageal reflux, and diverticulitis.   

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records are completely devoid 
of any reference to gastrointestinal abnormalities or 
complaints.  The report of his January 1969 physical 
examination for service separation reflects that the veteran 
specifically denied having ever experienced indigestion or 
any other gastrointestinal complaints.  The first clinical 
documentation of the onset of a gastrointestinal disability 
is Dr. Herring's August 1969 diagnosis of acute gastritis.  
The doctor specifically indicated that the veteran denied any 
previous history of a gastrointestinal disorder.  The 
clinical record shows that the veteran subsequently developed 
a number of chronic gastrointestinal disorders including 
peptic ulcer disease with both gastric and duodenal ulcers, 
gastroesophageal reflux disease, a hiatal hernia, and an 
esophageal diverticulum.  While the veteran was placed on an 
ulcer diet following Dr. Herring's August 1969 diagnosis of 
acute gastritis, the Board observes that the first clinical 
finding of peptic ulcer disease is dated in July 1986, some 
sixteen years after service separation.  No competent medical 
professional has attributed the veteran's current chronic 
gastrointestinal disabilities to his period of active 
service.  

The veteran testified that he initially manifested and was 
treated for a chronic gastrointestinal disability during 
active service; reported such a fact to military medical 
personnel upon separation for active service; and was 
diagnosed with peptic ulcer disease within a year of service 
separation.  The Board finds that the veteran's testimony is 
belied by both the clinical record and his own subjective 
history given during and contemporaneous to active service.  
Indeed, he specifically denied having ever experienced 
gastrointestinal complaints when completing the report of his 
physical examination for service separation.  In the absence 
of any objective evidence establishing that either a chronic 
gastrointestinal disorder originated during active service or 
the veteran's peptic ulcer disease was manifested to a 
compensable degree within one year of service separation, the 
Board finds that service connection is not warranted.  


II.  Chronic Right Leg Injury Residuals

The veteran's service medical records reflect that he was 
treated for right lower 


extremity injuries.  A February 1966 treatment entry states 
that the veteran complained of right knee pain.  He reported 
having struck his right knee on a platform.  An impression of 
a right knee contusion was advanced.  A May 1968 treatment 
entry states that the veteran complained of a right ankle 
sprain.  He reported having twisted his ankle while playing 
basketball.  An August 1968 treatment record conveys that the 
veteran reported having reinjured his right ankle while 
playing basketball.  An impression of a mild right ankle 
sprain was advanced.  At his January 1969 physical 
examination for service separation, the veteran complained of 
leg cramps after exercise.  On examination, the veteran was 
found to have a normal right lower extremity.  

A March 1975 treatment record from a Dr. Weeks indicates that 
the veteran incurred an acute right ankle plantar flexion and 
inversion injury while playing basketball the day prior to 
the examination.  The veteran was diagnosed with a moderately 
severe right anterior talofibular ligamental strain.  A March 
1979 treatment entry from Dr. Weeks states that the veteran 
was treated for a contusion above the right knee.  A May 1990 
treatment entry from W. C. Porter, Jr., M.D., conveys that 
the veteran was involved in a motor vehicle accident and 
subsequently experienced back pain which radiated into his 
lower extremities.  

At the September 1999 VA examination for compensation 
purposes, the veteran complained of an intermittent radiating 
sharp right lower extremity pain which originated in the hip.  
He recalled that he had possibly bumped his right hip area 
"on the radars" during active service and thereafter 
experienced radiating right hip pain.  The examiner noted 
that the veteran's subjective history of his alleged 
inservice trauma was vague.  On examination, the veteran 
exhibited some right hip tenderness.  Contemporaneous X-ray 
studies of the right hip and the right knee revealed mild 
right hip joint space narrowing and no other significant 
abnormalities.  The veteran was diagnosed with bilateral knee 
arthralgia and mild right hip degenerative arthritis.  

At the May 2000 hearing on appeal, the veteran stated that he 
had injured his right leg when he struck his hip against some 
radar equipment.  He testified that he had been treated for 
his injury by a medic during active service.  

The veteran asserts on appeal that he sustained chronic right 
hip injury residuals after striking his hip against some 
radar equipment.  The veteran's service medical records do 
not refer to a right hip injury or other abnormality.  The 
service documentation does state that the veteran was treated 
for a right lower extremity contusion and two right ankle 
sprains.  The Board observes that the reports of the 
veteran's January 1969 physical examination for service 
separation and multiple post-service VA and private physical 
evaluations identify no chronic right leg contusion residuals 
or right ankle abnormalities associated with the veteran's 
inservice traumas.  Such findings are consistent with a 
determination that the veteran's inservice right leg 
contusion and right ankle sprains resolved themselves without 
chronic residuals.  

The post-service clinical documentation of record conveys 
that the veteran was treated for a number of right lower 
extremity traumatic injuries including several associated 
with sporting and motor vehicle accidents.  The first 
objective documentation of the onset of a chronic right lower 
extremity disorder is the report of the September 1999 VA 
examination for compensation purposes establishing a 
diagnosis of right hip degenerative arthritis.  The VA 
examiner commented that the veteran provided no more than a 
vague history of inservice right hip injury.  The Board 
observes that the service medical records are silent to such 
injury.  No competent medical professional has attributed the 
onset of the veteran's current right hip disorder to either 
his period of active service or inservice acute right lower 
extremity injuries.  In the absence of such evidence, the 
Board finds that service connection for chronic right leg 
injury residuals is not warranted.  


III.  Chronic Ingrown Right Great Toenail Residuals

A May 1964 private treatment entry notes that the veteran was 
found to have an 


ingrown right great toenail and subsequently underwent 
removal of the medial aspect of the nail.  At his March 1965 
physical examination for service entrance, the veteran 
neither complained of nor exhibited any right great toe 
abnormalities.  Air Force clinical documentation dated in 
September, October, November, and December 1967 states that 
the veteran was successfully treated for a partially ingrown 
right great toenail and an associated secondary infection.  
At his January 1969 physical examination for service 
separation, the veteran neither complained of nor exhibited 
any right great toe abnormalities.  

At the September 1999 VA examination for compensation 
purposes, the veteran reported that he had been treated for 
an ingrown right great toenail during active service.  He 
denied experiencing any subsequent right great toe problems.  
No right great toe abnormalities were identified.  The 
veteran was diagnosed with a healed ingrown right great 
toenail.  

At the hearing on appeal, the veteran testified that he had 
been treated for ingrown right great toenails prior to and 
during active service.  He stated that he has scar residuals 
from the ingrown toenails and an occasional hot throbbing 
sensation in the digit.  

The veteran was diagnosed with and apparently successfully 
treated for an ingrown right great toenail during active 
service.  The veteran testified on appeal that he has chronic 
ingrown right great toenail residuals consisting of a scar 
and a hot throbbing sensation in the digit.  His statements 
on appeal are not supported by the record.  The report of his 
January 1969 physical examination for service separation, the 
report of the September 1999 VA examination for compensation 
purposes, and the remainder of the post-service clinical 
documentation of record do not show any complaints of or 
treatment for chronic ingrown right great toenail residuals.  
Such findings are consistent with a determination that the 
veteran's inservice ingrown right great toenail  resolved 
itself without chronic residuals.  In the absence of any 
objective evidence of current impairment associated with his 
inservice ingrown 


right great toenail, the Board concludes that service 
connection may not be established.  


ORDER

Service connection for a chronic gastrointestinal disorder to 
include peptic ulcer disease, esophageal reflux, and 
gastritis is denied.  Service connection for chronic right 
leg injury residuals is denied.  Service connection for 
chronic ingrown right great toenail residuals including 
infection residuals is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

